United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 15, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-30846
                         Summary Calendar



ANTHONY W DOUGLAS, REGINA C DOUGLAS

                     Plaintiffs - Appellants

     v.

CITY OF BATON ROUGE, PARISH OF EAST BATON ROUGE,
DEPT OF PUBLIC WORKS, for the Parish of East Baton Rouge,
FRED RAIFORD, Director of Department of Public Works,
GERALD BOYKINS, IRYS ALLGOOD

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 02-CV-172-B-M1
                       --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     In this civil rights case, plaintiffs challenge the district

court’s orders setting aside an entry of default and denying

their motion for appointment of counsel.    Plaintiffs also

complain of a denial of their summary judgment motion, however,

no such motion was ever filed.   Rather, it appears that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30846
                                 -2-

plaintiffs are challenging the order setting aside the entry of

default judgement.

     We do not have jurisdiction to review the district court’s

order setting aside the entry of default or its order denying

plaintiffs’ motion for default judgment,   First, plaintiffs’

notice of appeal did not evince an intent to appeal the denial of

their motion for default judgment.   See FED. R. APP. P. 4(a).

Second, neither of these orders is a final order or an appealable

interlocutory or collateral order.   See 28 U.S.C. §§ 1291, 1292;

see also Adult Film Ass’n of America, Inc. v. Thetford, 776 F.2d

113, 115 (5th Cir. 1985).   Accordingly, plaintiffs’ appeal from

these orders are DISMISSED for lack of jurisdiction.

     An interlocutory order denying an application for the

appointment of counsel in a 42 U.S.C. § 1983 case is immediately

appealable.   Robbins v. Maggio, 750 F.2d 405, 409-13 (5th Cir.

1985).   However, a trial court is not required to appoint counsel

for an indigent plaintiff in a civil rights action unless there

are exceptional circumstances.   Ulmer v. Chancellor, 691 F.2d

209, 212 (5th Cir. 1982).   This court will not reverse the

district court’s denial of such a motion unless the appellants

show that the ruling constituted a clear abuse of discretion.

Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

     Plaintiffs have not shown that the district court’s order

denying appointed counsel was a clear abuse of discretion.
                           No. 02-30846
                                -3-

Cupit, 835 F.2d at 86.   The district court’s denial of their

motion for appointment of counsel is therefore AFFIRMED.